- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com April 26, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account A File Number 333-153825 – Premier Variable Universal Life III Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 6 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland, Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 26, 2013 Registration File No. 333-153825 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 6 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _164 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (605) 335-5700 Victoria E. Fimea Copy to: Senior Vice President, General Counsel & Secretary Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 700 Sixth Street, NW, Suite 700 (Name and address of agent for service) Washington, DC 20001-3980 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) þ on May 1, 2013 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies Premier Variable Universal Life III Premier Variable Universal Life III Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 373-2207 (telephone) · (800 ) 272 -1642 (toll-free telephone number) (877) 841-6709 (toll-free facsimile for transaction requests) (877) 208-6136 (toll-free facsimile for service requests) Through the Midland National Life Separate Account A Premier Variable Universal Life III (“the policy”) is a life insurance policy issued by Midland National Life Insurance Company. The policy: · provides insurance coverage with flexibility in death benefits and premiums; · pays a death benefit if the Insured person dies while the policy is still inforce ; · can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. · lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund and may affect the death benefit . You have a limited right to examine Your policy and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (“ MEC ”). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. The Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman Advisers Management Trust, 9. PIMCO Variable Insurance Trust, ProFunds Trust , Van Eck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2013 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Calibrated Dividend Growth Portfolio American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio Fidelity â VIP Asset Manager SM Portfolio MFS â VIT Growth Series Fidelity â VIP Asset Manager: Growth â Portfolio MFS â VIT New Discovery Series Fidelity â VIP Balanced Portfolio MFS â VIT Research Series Fidelity â VIP Contrafund â Portfolio MFS â VIT Total Return Series Fidelity â VIP Equity-Income Portfolio MFS â VIT Utilities Series Fidelity â VIP Freedom 2010 Portfolio Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio Fidelity â VIP Freedom 2015 Portfolio PIMCO High Yield Portfolio, Administrative Class Fidelity â VIP Freedom 2020 Portfolio PIMCO Real Return Portfolio, Administrative Class Fidelity â VIP Freedom 2025 Portfolio PIMCO Total Return Portfolio, Administrative Class Fidelity â VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity â VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity â VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity â VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity â VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity â VIP High Income Portfolio Vanguard Ò VIF Balanced Portfolio Fidelity â VIP Index 500 Portfolio Vanguard Ò VIF High Yield Bond Portfolio Fidelity â VIP Investment Grade Bond Portfolio Vanguard Ò VIF International Portfolio Fidelity â VIP Mid Cap Portfolio Vanguard Ò VIF Mid-Cap Index Portfolio Fidelity â VIP Money Market Portfolio Vanguard Ò VIF REIT Index Portfolio Fidelity â VIP Overseas Portfolio Vanguard Ò VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund Vanguard Ò VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund Vanguard Ò VIF Total Bond Market Index Portfolio Invesco V.I. Diversified Dividend Fund Vanguard Ò VIF Total Stock Market Index Portfolio This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus and the current prospectuses for the funds carefully, and keep them for future reference. Table of Contents POLICY BENEFITS/RISKS SUMMARY Error! Bookmark not defined. POLICY BENEFITS. Error! Bookmark not defined. Death Benefit 5 Flexible Premium Payments. 5 No Lapse Guarantee Premium 5 Benefits of the Policy Fund. 5 Tax Benefits. 6 Policy Illustrations. 6 Additional Benefits. 6 Your Right to Examine This Policy. 7 POLICY RISKS. Error! Bookmark not defined. Investment Risk. 7 Surrender Charge Risk. 7 Withdrawing Money. 7 Risk of Lapse. 7 Loan Risks. 7 Tax Risks. 8 Risk of Increases in Charges. 8 Portfolio Risks. 8 Fee Table. Error! Bookmark not defined. SUMMARY OF Premier Variable Universal life III Error! Bookmark not defined. DEATH BENEFIT OPTIONS. Error! Bookmark not defined. FLEXIBLE PREMIUM PAYMENTS. Error! Bookmark not defined. INVESTMENT CHOICES. Error! Bookmark not defined. YOUR POLICY FUND Error! Bookmark not defined. Transfers. 14 Policy Loans. 14 Withdrawing Money. 14 Surrendering Your Policy. 14 DEDUCTIONS AND CHARGES. Error! Bookmark not defined. Deductions from Your Premiums. 15 Deductions from Your Policy Fund. 15 Surrender Charge. 15 ADDITIONAL INFORMATION ABOUT THE POLICIES. Error! Bookmark not defined. Your Policy Can Lapse. 16 Correspondence, Inquiries, and Transactions. 16 State Variations. 18 Tax-Free “Section 1035” Exchanges. 18 DETAILED INFORMATION ABOUT premier variable universal life iii Error! Bookmark not defined. INSURANCE FEATURES. Error! Bookmark not defined. How the Policies Differ From Whole Life Insurance. 18 Application for Insurance. 18 Death Benefit 19 Notice and Proof of Death. 20 Payment of Death Benefits and Lump Sum Payments. 20 Maturity Benefit 21 Changes In Premier Variable Universal Life III 21 Changing the Face Amount of Insurance. 22 Changing Your Death Benefit Option. 23 When Policy Changes Go Into Effect 23 Flexible Premium Payments. 23 Allocation of Premiums. 24 Additional Benefits. 25 SEPARATE ACCOUNT INVESTMENT CHOICES. Error! Bookmark not defined. Our Separate Account And Its Investment Divisions. 31 The Funds. 32 Investment Policies of the Portfolios. 32 Effects of Market Timing. 39 Charges In The Funds. 40 USING YOUR POLICY FUND Error! Bookmark not defined. The Policy Fund. 40 Amounts In Our Separate Account 41 How We Determine The Accumulation Unit Value. 41 Policy Fund Transactions and “Good Order”. 42 Transfers of Policy Fund. 42 Transfer Limitations. 43 Dollar Cost Averaging. 45 Enhanced Dollar Cost Averaging (EDCA) 46 Portfolio Rebalancing. 46 Automatic Distribution Option. 46 Policy Loans. 47 Withdrawing Money From Your Policy Fund. 48 Surrendering Your Policy. 49 THE GENERAL ACCOUNT Error! Bookmark not defined. DEDUCTIONS AND CHARGES. Error! Bookmark not defined. Deductions From Your Premiums. 50 Charges Against The Separate Account and General Account 51 Monthly Deductions From Your Policy Fund. 51 Transaction Charges. 53 How Policy Fund Charges Are Allocated. 53 Loan Charge. 53 Surrender Charge. 54 Portfolio Expenses. 55 Tax Effects. Error! Bookmark not defined. INTRODUCTION Error! Bookmark not defined. TAX STATUS OF THE POLICY Error! Bookmark not defined. TAX TREATMENT OF POLICY BENEFITS. Error! Bookmark not defined. In General 56 Modified Endowment Contracts (MEC) 56 Distributions Other Than Death Benefits from Modified Endowment Contracts. 57 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts. 57 Investment in the Policy. 57 Policy Loans and the Overloan Protection Benefit 57 Withholding. 58 Life Insurance Purchases by Residents of Puerto Rico. 58 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations. 58 Multiple Policies. 58 Continuation of Policy Beyond Age 121. 58 Accelerated Benefit Rider—Terminal Illness. 59 Accelerated Benefit Rider—Chronic Illness. 59 Business Uses of Policy. 59 Employer-Owned Life Insurance Policies. 59 Non-Individual Owners and Business Beneficiaries of Policies. 59 Split-Dollar Arrangements. 60 Alternative Minimum Tax. 60 Estate, Gift, and Generation-Skipping Transfer Tax Considerations. 60 Medicare Tax on Investment Income. 60 Foreign Tax Credits. 61 Possible Tax Law Changes. 61 Our Income Taxes. 61 ADDITIONAL INFORMATION ABOUT THE POLICIES. Error! Bookmark not defined. Your Right To Examine This Policy Error! Bookmark not defined. Your Policy Can Lapse. Error! Bookmark not defined. You May Reinstate Your Policy Error! Bookmark not defined. Policy Periods And Anniversaries. Error! Bookmark not defined. Maturity Date. Error! Bookmark not defined. We Own The Assets Of Our Separate Account Error! Bookmark not defined. Changing the Separate Account Error! Bookmark not defined. Limits On Our Right To Challenge The Policy Error! Bookmark not defined. YOUR PAYMENT OPTIONS. Error! Bookmark not defined. Lump Sum Payments. 64 Optional Payment Methods. 65 YOUR BENEFICIARY Error! Bookmark not defined. ASSIGNING YOUR POLICY Error! Bookmark not defined. WHEN WE PAY PROCEEDS FROM THIS POLICY Error! Bookmark not defined. YOUR VOTING RIGHTS AS AN OWNER Error! Bookmark not defined. DISTRIBUTION OF THE POLICIES. Error! Bookmark not defined. LEGAL PROCEEDINGS. Error! Bookmark not defined. FINANCIAL
